OPINION — AG — **** CITY COUNCIL OR COMMISSION — MAINTAINING ACCOUNT IN BANK WHERE MEMBER HAS AN INTEREST **** A CITY COUNCIL OR CITY COMMISSIONER IS AUTHORIZED WITHIN THE SCOPE OF 62 O.S. 1961 371 [62-371], AS AMENDED BY SENATE BILL 281, FIRST SESSION, THIRTY THIRD LEGISLATURE (1971) TO MAINTAIN AN ACCOUNT WITH A BANK NOTWITHSTANDING THAT A MEMBER OF THE CITY COMMISSION OWNS STOCK IN THE BANK OR IS A MEMBER OF THE BANK'S BOARD OF DIRECTORS. CITE: 21 O.S. 1961 344 [21-344], 62 O.S. 1961 516.5 [62-516.5] (MARVIN C. EMERSON) ** SEE OPINION NO. 87-530 (1987) **